DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 65. 82. 85, 91, 96, 112, and 195-218 are pending in this application.  Claims 1-64, 66-81, 83, 84, 86-90, 92-95, 97-111, and 113-194 have been cancelled.  Claim 206 has been withdrawn from consideration.  Claims 65. 82. 85, 91, 96, 112, 195-205 and 207-218 are rejected in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 65. 82. 85, 91, 96, 112, 195-205, and 207-218 are rejected under 35 U.S.C. 103 as being unpatentable over Bakus et al (WO 2018094269) in view of Rahman et al (Foods), Dinani et al (J Food Proc Pres), Savage (US 6136856), and Thomson (US 4649057) for the reasons set forth in rejecting the claims in the last Office action.  The amendments to the claims are not seen to influence the conclusion of unpatentability previously set forth.
As to claims 65. 82. 85, 91, 96, 112, 195-205 and 207-218, Bakus et al disclose a composition comprising a solvent and one or more fatty acids or salts or esters thereof and a method of coating agricultural products with a composition using heat (see entire document, especially paragraphs [0006], [0031], and [0059]). Bakus et al teaches Formula I, which broadly encompasses the formulas of the claimed invention (see paragraph [0050]).
The claims differ as to the recitation of specific carbon length and the drying temperature.
Rahman et al disclose a coated agricultural product wherein the coating is dried at 60°C (see entire document, especially page 1270, column 2, Hot Air Drying).
Dinani et al disclose a coated agricultural product wherein the coating is dried at 60°C (see entire document, especially page 4, Section 2.2).
Savage (US 6136856) disclose fatty acid compositions for plant application. Savage discloses fatty acid lengths of from about C7 to C20 (see entire document, especially column 3, lines 31-54).
Thomson (US 4649057) discloses a preservative coating for fruits and vegetables comprising fatty acids including stearic acid (C18) (see entire document, especially the claims).
It would have been obvious to a person of ordinary skill in the art to specifically choose the claimed temperature and the claimed fatty acids as taught by Rahman et al, Dinani et al, Savage and Thomson for use in Bakus et al because both the use of drying temperatures greater than 50C and the use of fatty acids in protective coating are conventional in the art.  Once the art recognizes the use of fatty acids in protective coatings then the selection and manipulation of amounts and fatty acids lengths is expected, obvious, and well-within the skill of the art.
The recitations as to lamellar structure and amounts would all be expected and obvious to one of ordinary skill in the art as the same components are used to obtain the same final product.  

Ukai et al (US 3997674) is cited as of interest to the claimed invention.

Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed process provides for a lamellar structure and that drying at a temperature of greater than 50C provides a barrier to water transfer, gas transfer or both.
Bakus et al disclose a composition comprising a solvent and one or more fatty acids or salts or esters thereof and a method of coating agricultural products with a composition using heat (see entire document, especially paragraphs [0006], [0031], and [0059]). Bakus et al teaches Formula I, which broadly encompasses the formulas of the claimed invention (see paragraph [0050]).  Rahman et al disclose a coated agricultural product wherein the coating is dried at 60°C (see entire document, especially page 1270, column 2, Hot Air Drying).  Dinani et al disclose a coated agricultural product wherein the coating is dried at 60°C (see entire document, especially page 4, Section 2.2).  Savage (US 6136856) disclose fatty acid compositions for plant application. Savage discloses fatty acid lengths of from about C7 to C20 (see entire document, especially column 3, lines 31-54).  Thomson (US 4649057) discloses a preservative coating for fruits and vegetables comprising fatty acids including stearic acid (C18) (see entire document, especially the claims).
The prior at teaches the claimed components and the claimed temperature.  A barrier would be obvious to that of the prior art because the same components and process steps are used.  
In the absence of a showing of unexpected results, the recitations as to lamellar structure would be expected and obvious to one of ordinary skill in the art.  The number of layers is merely a matter of choice and well-within the skill of the art.  Applicant does not clearly attach criticality to the lamellar structure.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
July 28, 2022